Judgments, Supreme Court, New York County (Edward Lehner, J.), entered March 28, 1996 and April 3, 1997, which awarded plaintiff monetary damages as against each defendant-appellant, unanimously affirmed, with costs.
Defendants herein renew arguments that were considered and rejected by this Court in 1995 (222 AD2d 241, lv dismissed 88 NY2d 1037, rearg denied 89 NY2d 917). We see no reason to depart from the reasoning of our 1995 decision. Concur—Sullivan, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.